DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2, 6-8, 14, and 16-18 directed to a non-elected without traverse. Accordingly, claims 2, 6-8, 14, and 16-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2	 (cancelled)

Claims 6-8	 (cancelled)

Claim 14	 (cancelled)

Claims 16-18	 (cancelled)

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitations
“flow path member” of claims 1, 9, and 10;
“colliding part” of claims 1, 9, and 10;
“upstream flow path member” of claims 1 and 12;
“downstream flow path member” of claims 1 and 12;
“inserting part” of claim 1;
“inserted part” of claim 1;
“deformed part” of claim 5;


Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art is Katou US 2014/0151470. Katou teaches the bubble generator with a flow path member and colliding part. Katou does not teach where the colliding part is formed integrally with the upstream flow path member, the colliding part is formed downstream of the upstream flow path member, an inserted part receives an insertion part, and the upstream end an upstream end of the downstream flow path member is located upstream with respect to the colliding part. The modifications would not have been obvious because none of the prior art teaches the combination of limitations and the modification would affect fluid flow. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 4-5, 13, 15 depend upon claim 1.
Regarding claim 9, the closest prior art is Katou US 2014/0151470. Katou teaches the bubble generator with a flow path member and colliding part. Katou does not teach where the colliding part is flat. The modifications would not have been obvious because none of the prior art teaches the combination of limitations and the modification would affect fluid flow. No prior art, alone or in combination, teaches all the limitations of claim 9.

Claims 11-12 depend upon claim 10.

Response to Arguments
The following is a response to Applicant’s arguments filed 7 Sep. 2021:

Applicant argues that the limitations “flow path member”, “colliding part”, “upstream flow path member”, “downstream flow path member”, “inserting part”, “inserted part”, and “deformed part” should not be interpreted under 112f.
Examiner agrees and the interpretations are withdrawn. The limitations do not define sufficient function to be interpreted under 112f.

Applicant argues that the Katou rejection of claim 1 is overcome by amendment. 
Examiner agrees and the rejection is withdrawn. Katou does not teach the newly amended limitations. Claim 1 is allowed.

Applicant argues that the Katou rejection of claim 9 is overcome by amendment. 


Applicant argues that claim 10 allowable.
Examiner agrees and claim 10 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/STEPHEN HOBSON/Examiner, Art Unit 1776